Beck, Presiding Justice.
The motion for new trial in this case was originally set for hearing on October 13, 1934. At that time the court, passed an order extending the time for hearing until November 10, 1934, stating in the order that the extension was granted because it appeared to the court that the brief of evidence and amended motion for new trial could not be prepared and presented within the time originally allowed. On July 29, 193,5, thé defendant filed a petition to dismiss the motion for new trial, because no brief of evidence and no amendment to the motion had been filed. On this petition the court issued a rule nisi, and set August 17, 1935, for the hearing. The case coming on for hearing on that date, and no brief of evidence and no amended motion having been filed, the court was authorized to sustain the motion to dismiss, although counsel stated to the court at this hearing that he had prepared a brief of evidence, Pinnebad v. Pinnebad, 129 Ga. 267 (58 S. E. 879). Judgment affirmed.

All the Justices concur.